DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 11/19/2020 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 27, 30-34, 38-41 and the addition of claim 42 have been made of record.
Claims 25-26, 29 are cancelled.
Claims 27, 28, 30-42 are pending. Claims 28, 30, 32-39 and 41 remain withdrawn for the reasons of record at pg. 2 of the office action of 8/19/2020.
Claims 27, 31, 40 and 42 are under examination to the extent they read on the elected sequences of SEQ ID NO: 55 and 56.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 9/1/2020 and 12/7/2020 have been considered.
 Response to Arguments
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 25 under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. ( US Pat. No. 8,691,759) is moot in view applicant’s cancellation of the claim. However, upon further consideration a new ground of rejection has been made as necessitated by applicant’s amendments of the claims.
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is moot in view of applicant’s cancellation of the claims.
Claim Rejections - 35 USC § 112-maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims broadly encompass any that comprises variants at 4 amino acid positions within insulin while keeping the insulin functionality. The specification at page 40, Table 4 discloses 13 insulin analogs, wherein each analog comprises only a single amino variant as disclosed in Table 1. The instantly claimed each variant amino acid position comprises 2-5 different amino acids. Therefore, the claims are drawn thousands of different combination. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of functionality of the protein.  These regions can tolerate only relatively conservative substitutions or no .
Conclusion
Claims 27, 40 and 42 are rejected.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646